NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas                956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa



                                          January 9, 2015

      Hon. Taylor Horton                           Hon. Katherine A. Drew
      Assistant Public Defender                    Assistant Public Defender
      Frank Crowley Courts Building                Frank Crowley Courts Building
      133 N. Riverfront Blvd., LB2                 133 N. Riverfront Blvd., LB 2
      Dallas, TX 75207-4399                        Dallas, TX 75207-4399
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Craig Watkins
      District Attorney
      Frank Crowley Courts Bldg.
      133 N. Riverfront Blvd.., LB 19
      Dallas, TX 75207
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00383-CR
      Tr.Ct.No. F12-51946-V
      Style:    STEVEN BREED v. THE STATE OF TEXAS


             The above-referenced cause has been set for submission without oral argument
      on Friday, January 23, 2015, before a panel consisting of Justice Gina M. Benavides,
      Justice Gregory T. Perkes and Justice Nora Longoria. Pursuant to TEX. R. APP. P. 2,
      the Court suspends the 21 day notice requirement of Rule 39.8. See TEX. R. APP. P. 2
      (allowing appellate courts to suspend a rule's operation in a particular case and order a
      different procedure); TEX. R. APP. P. 39.8 (delineating notification requirements
      regarding submission of a cause).

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch